Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157757 & (18)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  KAY BURKS,                                                                                          Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                SC: 157757
                                                                   COA: 341566
Bay CC: 16-003812-CD
  INDEPENDENT BANK,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 8, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2019
         s0520
                                                                              Clerk